Citation Nr: 0800447	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-02 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1977 to 
January 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the claims for entitlement to 
service connection for disorders of the right and left knees.  

In January 2007, the veteran was scheduled to appear for a 
videoconference hearing before a member of the Board.  He 
failed to appear for the hearing.  


FINDINGS OF FACT

1.  The veteran has been diagnosed with right knee 
osteoarthritis, medial meniscus tear, partial medial 
meniscectomy and chronic pain secondary to osteoarthritis and 
surgery, which is not etiologically related to active 
service.  

2.  The veteran has been diagnosed with chondromalacia of the 
left knee, which is not etiologically related to active 
service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee 
disorder have not been met.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

2.  The criteria for service connection for a left knee 
disorder have not been met.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

The veteran contends that he has a bilateral knee disorder as 
a result of active service, to include injuring his knees in 
1978 and as a result of many years jumping out of aircraft.  
See July 2003 VA Form 21-4138; December 2004 VA Form 9.  

The veteran's DD 214 reveals that his primary specialty 
during service was as an infantryman and that he was awarded 
a parachute badge.  The service medical records reveal that 
he was seen with complaint of right knee pain for two days 
after striking his knee on a door.  He reported increased 
pain with running and after walking long distances.  Moderate 
swelling without discoloration and questionable effusion 
without crepitus were noted; the veteran had full range of 
motion and McMurray's and drawer testing was within normal 
limits.  He was assessed with questionable lateral collateral 
ligament strain and a treatment plan was ordered.  See August 
1977 health record.  The veteran was seen again the following 
month with complaint of pain in the right knee for two weeks.  
The examining doctor noted that he was to continue the same 
treatment as ordered during the previous visit.  See 
September 1977 health record.  

In December 1977, the veteran complained of a painful left 
knee and left foot.  He reported that during airborne 
operations the night before, he did a left-sided parachute 
landing fall (PLF) with resultant contusion of the left knee 
and dorsum of the left foot.  The veteran had full range of 
motion, an x-ray was negative, and the left knee was found to 
be within normal limits.  An impression of left knee 
contusion was made.  See health record.  

Post-service medical evidence of record reveals that in 
September 2003, the veteran complained of aching pain in most 
of his joints, to include his knees.  He was assessed with 
arthralgia.  See VA treatment records.  In February 2004, the 
veteran was admitted with a three to six month history of 
right knee pain.  A magnetic resonance imaging (MRI) revealed 
a tear of the medial meniscus.  Physical examination revealed 
that the veteran's right knee had mild effusion and medial 
joint line tenderness.  The veteran thereafter underwent a 
right knee arthroscopy with arthroscopic partial right medial 
meniscectomy.  The post-operative diagnosis was of complex 
tear of the posterior half of the right medial meniscus and 
early osteoarthritis of the right knee.  See records from 
Harris Methodist HEB.  

The veteran underwent a VA compensation and pension (C&P) 
joints examination in October 2003, at which time his claims 
folder was reviewed.  He reported serving as a paratrooper 
during service and injuring his knees after a hard landing 
through some trees in March 1978.  The VA examiner noted that 
the claims folder did not show any significant knee problems, 
while also noting that the veteran was treated in August 1977 
for his right knee after it struck a door, without any 
documented follow-up or chronicity.  The examiner also 
indicated that there was one mention of treatment for left 
knee pain.  The veteran reported that after service he was 
very active and worked as a heavy laborer, frequently having 
to carry thick glass panes weighing up to 150 pounds.  He 
also did roofing work and fencing.  The veteran complained of 
an aching pain in both knees, which is occasionally sharp, 
and indicated that he also had some intermittent swelling.  

Physical examination of the veteran's knees revealed range of 
motion from zero to 130 degrees.  There was no effusion but 
the examiner noted some tenderness medially and anteriorly 
medially in the right knee and some tenderness over the 
quadriceps tendon.  Lateral joint tenderness and some mild 
quad-atrophy in the left knee were also noted.  Both knees 
were stable to varus and valgus stress and anterior drawer, 
Lachman's and McMurray's tests were negative, bilaterally.  
The impression made was of bilateral knee pain.  The examiner 
indicated that the veteran had some aching pain in the knees, 
some of which may very well be associated with the hard 
landing that occurred as a parachutist.  The examiner further 
noted that the veteran's present knee problems were very 
minor.  X-rays revealed bilateral relative narrowing of the 
medial joint compartment of mild degree, specifically on the 
right side.  There were no additional significant bone or 
joint abnormalities apparent.  

The veteran underwent a second VA C&P examination in June 
2007, at which time his claims folder was reviewed.  He 
reported injuring both knees in a parachute jump, during 
which he apparently landed in a tree.  The veteran indicated 
that he was in the field and that a cast was put on his left 
leg until he returned to his duty station, where the cast was 
removed.  He reported developing intermittent pain in both 
knees during service.  The veteran indicated that he would 
also have occasional swelling of his left knee but that he 
would continue making jumps.  The examiner noted the August 
1977 and December 1977 in-service treatment records but 
reported that there was no indication the veteran was treated 
with a cast, though he noted the veteran was in the field at 
the time.  

The veteran reported intermittent pain in his right knee that 
became progressive, resulting in arthroscopic knee surgery in 
February 2004.  Since the surgery, the veteran indicated that 
he had been doing reasonably well with periodic pain, for 
which he was taking medication.  The veteran also reported 
occasional swelling and some instability.  He indicated that 
he has falls but usually is able to catch himself.  The 
veteran uses a cane occasionally, but this is mainly for his 
back.  There was no knee brace noted.  The veteran also 
reported intermittent pain in his left knee.  He denied 
surgery or the use of a brace.  The veteran described pain 
when he squats and rises into an upright position but denied 
instability and flare-ups, describing instead a periodic 
pain.  The veteran also denied any loss of endurance or 
excess fatigue related to the bilateral knees.

Physical examination of the veteran's right knee revealed 
healed port sites.  Range of motion was zero to 130 degrees 
without pain.  Some soft tissue swelling around the knee 
joint, marked crepitation and a positive McMurray's test were 
noted, but the cruciate and collateral ligaments appeared 
intact.  Physical examination of the veteran's left knee 
revealed range of motion from zero to 130 degrees without 
pain, negative Lachman's and McMurray's testing, and 
subpatellar crepitation.  There was no change in range of 
motion, coordination, fatigue, weakness, endurance or pain 
level with repetitive range of motion testing, bilaterally.  
X-rays revealed minimal narrowing of the right medial 
compartment but no significant changes since October 2003.  
No fractures or dislocations were noted and the other joint 
spaces were maintained with no effusions.  The impression 
made was of osteoarthritis of the right knee; medial meniscus 
tear of the right knee; partial medial meniscectomy of the 
right knee; chronic pain of the right knee secondary to 
osteoarthritis and surgery; and chondromalacia of the left 
knee.  The VA examiner noted that the veteran made multiple 
jumps during service but that the records do not indicate any 
serious injuries.  The examiner further indicated that 
without MRIs at the time of the injuries, it would be 
speculation on the examiner's part to attribute the veteran's 
current knee conditions to his military injuries.  

The evidence of record does not support the veteran's claim 
for service connection for disorders of the right and left 
knee.  Though his service medical records reveal that he 
received treatment related to both knees, there is no 
evidence of a chronic bilateral knee condition during 
service.  Moreover, the earliest post-service medical 
evidence of record related to the veteran's knees is dated 
September 2003, more than twenty three years after his 
separation from service.  This large span of time does not 
support a finding that the veteran has had continuity of 
symptomatology since service.  There is no evidence of 
arthritis of either knee within one year of the veteran's 
separation from service.  See 38 U.S.C.A. §§ 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges that the examiner who conducted the 
October 2003 VA C&P examination reported that some of the 
knee pain the veteran experiences may very well be associated 
with the hard landings he encountered while serving as a 
parachutist.  This examiner, however, did not make a formal 
diagnosis related to the veteran's knees; rather, the 
impression made was of bilateral knee pain.  Pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom; Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Moreover, the opinion provided by the October 2003 VA 
examiner lacks probative value because he could only say that 
the veteran's knee pain may very well be associated with the 
hard landings in service.  Medical opinions that are 
speculative, general or inconclusive in nature cannot support 
a claim.  See 38 C.F.R. § 3.102 (2007); see also Morris v. 
West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant 
was "possibly" suffering from schizophrenia deemed 
speculative).  

The Board also acknowledges that while the June 2007 VA 
examiner provided diagnoses related to both knees, he could 
not provide an opinion regarding the etiology of the 
diagnosed conditions.  Rather, the VA examiner stated that it 
would be speculative to attribute the veteran's current knee 
conditions (right knee osteoarthritis, medial meniscus tear, 
partial medial meniscectomy and chronic pain secondary to 
osteoarthritis and surgery; chondromalacia of the left knee) 
to his in-service jumps because there was no record of any 
serious injury during service and no MRI conducted at the 
time of the injuries.  Therefore, in the absence of evidence 
establishing that the veteran's right and left knee disorders 
are a result of service, service connection is not warranted 
and the claims must be denied.  See 38 C.F.R. § 3.303 (2007).  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 




38 C.F.R. § 3.159(b)(1), proper notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Proper notice must also ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim.  Notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the January 2004 rating decision 
that is the subject of this appeal, the veteran was advised 
of the evidence necessary to substantiate a claim for service 
connection and of his and VA's respective duties in obtaining 
evidence.  See August 2003 letter.  Although the veteran may 
not have been specifically informed of the need to provide 
any evidence in his possession that pertains to the claims, 
the August 2003 letter did identify a variety of relevant 
records he could submit, which would include evidence in his 
possession.  Accordingly, the duty to notify has been 
fulfilled concerning these claims.  The veteran was also 
provided notice of the appropriate disability rating and 
effective date of any grant of service connection, as 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
See May 2007 letter.  The claims were readjudicated in a July 
2007 supplemental statement of the case.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the veteran's service medical, private and VA 
treatment records have been associated with the claims folder 
and he was afforded several VA examinations in connection 
with the claims.  The record does not suggest the existence 
of additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this 



time is not prejudicial to the veteran.


ORDER

Service connection for a right knee disorder is denied.  

Service connection for a left knee disorder is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


